      Case 4:17-cv-00443-MW-GRJ Document 54 Filed 08/10/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


SHONDOLYN BLEVINS,

       Petitioner,

v.                                              Case No.: 4:17cv443-MW/GRJ

WARDEN, FCI HAZELTON,

     Respondent.
___________________________/

                     ORDER ACCEPTING AND ADOPTING
                      REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 52. Upon consideration, no objections having been

filed by the parties,1

       IT IS ORDERED:

       The report and recommendation, ECF No. 52, is accepted and adopted as

this Court’s opinion. The Clerk shall enter judgment stating, “Petitioner’s § 2241

Petition for Writ of Habeas Corpus, ECF No. 1, is DENIED.” The Clerk shall close




       1
          BOP records indicate that Petitioner is not            in   BOP   custody.   See
https://www.bop.gov/inmateloc/ (last visited August 10, 2021).
       Case 4:17-cv-00443-MW-GRJ Document 54 Filed 08/10/21 Page 2 of 2




the file.

       SO ORDERED on August 10, 2021.

                                    s/Mark E. Walker
                                    Chief United States District Judge




                                      2
